DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the recitation “wherein the first acid solution is a circulating acid solution” renders the claim vague and indefinite because it is unclear as to what particular structural limitation is intended to be included or excluded by the claim language.  
In claim 16, the recitation “wherein the second acid solution is a circulating acid solution” renders the claim vague and indefinite because it is unclear as to what particular structural limitation is intended to be included or excluded by the claim language.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Regarding claim 12, the recitations in claim 12 with respect to the temperature of the first acid solution, the temperature of the second acid solution, the acid concentration of the first acid solution and the second acid solution merely relate to intended use and do not further limit the device defined in claim 1 to any particular structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitter (US 4,427,453).

an acid solution output unit for outputting a first acid solution (4A, 44) and a second acid solution (44, 22) respectively (see col. 7, lines 42-57; col. 10, lines 48-49; Figs. 1 and 2); 
a raw material mixing unit (3) connected to the acid solution output unit, for mixing the raw material with the first acid solution to form a mixture and continuously conveying the mixture (see col. 7, lines 42-57; Figs. 1 and 2); 
a feeding unit (8) connected to the raw material mixing unit, for receiving the mixture, compressing the mixture and conveying the mixture outward (see col. 7, lines 61-68; Figs. 1 and 2); 
a main reaction unit (11, 23) connected to the feeding unit and the acid solution output unit, for receiving the mixture and the second acid solution (44, 22) respectively, and sufficiently stirring and mixing the mixture with the second acid solution at a pressure higher than a normal pressure to cause them to react (see col. 8, lines 5-18; col. 9, lines 11-20); and 
a discharging unit (13, 25) connected to the main reaction unit (11, 23), for performing solid-liquid separation of a resultant obtained from the reaction and outputting a product (see col. 8, lines 19-30; col. 9, lines 25-31; Figs. 1 and 2).
Regarding claim 2, the reference Reitter discloses the device, wherein the raw material mixing unit comprises a screw mixer for uniformly mixing the raw material with 
Regarding claim 3, the reference Reitter discloses the device, wherein the feeding unit (8) comprises a screw feeder (8) with compression function for compressing the mixture and conveying the mixture to the main reaction unit (see col. 7, lines 61-68; Figs. 1 and 2).
Regarding claim 5, the reference Reitter discloses the device, wherein the main reaction unit (11, 23) comprises a screw reactor which is of a plug flow type and with no compression function (see col. 8, lines 5-11; col. 9, lines 14-20).
Regarding claim 8, the reference Reitter discloses the device, wherein the main reaction unit (11, 23) further comprises a vapor input port for receiving high-temperature vapor (see col. 8, lines 14-18; col. 9, lines 14-20; Figs. 1 and 2).
Regarding claim 9, the reference Reitter discloses the device, wherein the main reaction unit (11, 23) further comprises a vent valve for discharging non-condensable gas generated during the reaction (see col. 8, lines 19-50; col. 9, lines 24-30; Figs. 1 and 2).
Regarding claims 10 and 13, the reference Reitter discloses the device, wherein the main reaction unit can be set to have a temperature of 100°C to 200°C and a pressure of 0.1 MPa to 1.8 MPa (see col. 5, lines 24-32; col. 8, lines 14-18).
Regarding claim 11, the reference Reitter discloses the device, wherein the discharging unit comprises a screw discharger with compression function for performing extruding filtration and solid-liquid separation of the resultant (see col. 8, lines 19-30; col. 9, lines 25-31; Figs. 1 and 2).

Regarding claim 17, the reference Reitter discloses the device, wherein the screw feeder (8) comprises a compression section, of which the inner diameter and the screw pitch become smaller and smaller along a feeding direction (see col. 2, lines 45-51).
Regarding claim 18, the reference Reitter discloses the device, wherein the screw feeder further comprises a plug section being located after the compression section and with its inner diameter and screw pitch unchanged (see col. 2, lines 45-51).
Regarding claim 19, the reference Reitter discloses the device, wherein the screw discharger (13, 25) comprises a compression section, of which the inner diameter and the screw pitch become smaller and smaller along a discharging direction (see col. 11, lines 49-58; Fig. 3).
Regarding claim 20, the reference Reitter discloses the device, wherein the screw discharger (13, 25) further comprises a plug section (83) being located after the compression section and with its inner diameter and screw pitch unchanged (see col. 11, lines 49-58; Fig. 3).
 wherein there is a screen mesh (81) at the wall of the screw discharger (13, 25) which discharges liquid through the screen mesh and has a solid discharging port at the end for discharging solids (see col. 11, lines 49-58; Fig. 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/894,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus defined in claims 1-11 of the reference application includes all of the structural features of the device recited in the instant claims 1-21.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774